
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(an)


AMENDMENT NUMBER ONE
TO THE
MAGELLAN HEALTH SERVICES, INC.
2000 LONG-TERM INCENTIVE COMPENSATION PLAN


        Pursuant to the powers of amendment reserved in Article XVIII of the
Magellan Health Services, Inc. 2000 Long-Term Incentive Compensation Plan (the
"Plan"), Magellan Health Services, Inc. hereby amends the Plan as follows:

1.

        Article I of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

"ARTICLE I
PURPOSE

        The purpose of the 2000 Long-Term Incentive Compensation Plan is to
promote the long-term viability and financial success of Magellan Health
Services, Inc. (the "Company") and its Affiliates. The Plan is designed to
enable key employees, non-employee members of the Board and consultants to
acquire or increase a proprietary interest in the Company."

2.

        Section 2.18 of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

        "Participant' means any key employee, non-employee member of the Board
or consultant of the Company or of an Affiliate, including any key employee who
is a member of the Board, who satisfies the requirements of Article V of the
Plan."

3.

        Section 4.01 of the Plan hereby is amended to add the following sentence
at the end thereof:

        "Notwithstanding any provisions of this Section 4.01 to the contrary,
and subject to limits on individual Awards set forth herein, the maximum number
of shares of Common Stock available for Awards under the Plan to non-employee
members of the Board shall be one hundred twenty thousand (120,000)."

4.

        Article V of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

"ARTICLE V
ELIGIBILITY

        Key employees, non-employee members of the Board and consultants of the
Company or of any Affiliate are eligible to receive Awards under the Plan. An
individual may receive more than one Award. The selection of Participants under
the Plan shall be made by the Committee in the exercise of its sole discretion.
With respect to the selection of eligible key employees, the Committee shall
base such selection on the employees' job responsibilities and present and
potential contributions to the success of the Company and its Affiliates."

B-1

--------------------------------------------------------------------------------


5.

        Article VI of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

"ARTICLE VI
GRANT OF AWARDS

        The Committee may, from time to time, grant Awards to one or more
persons eligible for Awards under the provisions of Article V. In determining
the size of Awards, the Committee shall take into account a Participant's areas
of responsibilities, his or her performance, potential and level and form of
compensation, the Fair Market Value at the time of the Award and such other
considerations as the Committee deems appropriate."

6.

        The first sentence of Section 7.01 of the Plan hereby is amended by
deleting the same in its entirety and by substituting the following therefor:

        "One or more options may be granted to any persons eligible for Awards
under the provisions of Article V."

7.

        Section 7.02 of the Plan hereby is amended by adding the following new
sentence at the end thereof:

        "Notwithstanding any provisions of this Section 7.02 to the contrary,
"incentive stock options" may be granted only to employees of the Company or of
any Affiliate."

8.

        Section 7.08(ii) of the Plan hereby is amended by deleting the same in
its entirety and by substituting the following therefor:

        "(ii) Termination of Employment or Cessation of Relationship.

        "(a) Death, Disability, or Retirement. Except as otherwise provided in a
Participant's Agreement, in the event of a Participant's death or Disability,
Options shall become exercisable according to the terms of the Agreement. In the
event of the Retirement of a Participant who is an employee of the Company or of
an Affiliate, the Committee may accelerate the exercisability of Options.

        "(b) Other Than Death, Disability, or Retirement. Each Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following either the termination of the Participant's employment with
the Company or any Affiliate or, if the Participant is not an employee, the
cessation of the Participant's relationship with the Company and its Affiliates,
for reason other than death, Disability or Retirement. Such provisions shall be
determined in the sole discretion of the Board, shall be included in the
Agreement entered into with each Participant, need not be uniform among all
Options issued pursuant to this Article VII and may reflect distinctions based
on the reasons for such termination or cessation."

9.

        The title of Section 8.04 and Section 8.04 (ii) and (iii) of the Plan
hereby are amended by deleting the same in their entirety and by substituting
the following therefor:

        "Termination of Employment or Cessation of Relationship.

B-2

--------------------------------------------------------------------------------


        "(ii) Retirement. In the event of the Retirement of a Participant who is
an employee, the Committee may terminate any remaining restrictions on
Restricted Stock.

        "(iii) Other Than Death, Disability or Retirement. Unless otherwise
provided by the Committee in a Participant's Agreement, in the event of the
termination of the Participant's employment with the Company or any Affiliate
or, if the Participant is not an employee, the cessation of the Participant's
relationship with the Company and its Affiliates, for reason other than death,
Disability or Retirement, prior to the lapse of all restrictions applicable to
Restricted Stock awarded to such Participant, the shares of Restricted Stock
awarded to the Participant shall be forfeited to the Company, as of the
effective date of such termination or cessation. With respect to Participants
who are employees, the Committee may decide in each case to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed a termination of employment."

10.

        Section 9.07 of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

        "Termination of Employment or Cessation of Relationship. Each Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Stock Appreciation Right following either the termination of the
Participant's employment with the Company or any Affiliate or, if the
Participant is not an employee, the cessation of the Participant's relationship
with the Company and its Affiliates. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Agreement entered
into with Participants, need not be uniform among all Stock Appreciation Rights
issued pursuant to the Plan and may reflect distinctions based on the reasons
for such termination or cessation."

11.

        Section 10.04 of the Plan hereby is amended by deleting the same in its
entirety and by substituting the following therefor:

        "Termination of Employment or Cessation of Relationship. Each Agreement
shall set forth the extent to which the Participant shall have the right to
receive a payout with respect to any outstanding Performance Shares or
Performance Units following either the termination of the Participant's
employment with the Company or any Affiliate or, if the Participant is not an
employee, the cessation of the Participant's relationship with the Company and
its Affiliates. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Agreement entered into with
Participants, need not be uniform among all Performance Shares and Performance
Units issued pursuant to the Plan and may reflect distinctions based on the
reasons for such termination or cessation."

12.

        The second sentence of Article XI of the Plan hereby is amended by
deleting the same in its entirety and by substituting the following therefor:

        "Each grant of Dividend Units shall be evidenced by an Agreement that
shall specify the terms and conditions applicable to such Award, including the
treatment of such Award upon either the termination of the Participant's
employment with the Company or any Affiliate or, if the Participant is not an
employee, the cessation of the Participant's relationship with the Company and
its Affiliates."

B-3

--------------------------------------------------------------------------------


13.

        The title of Section 12.05 and the first paragraph of
Section 12.05(i) of the Plan hereby are amended by deleting the same in their
entirety and by substituting the following therefor:

        "Termination of Employment or Cessation of Relationship.

        "(i) Termination of Employment or Cessation of Relationship Due to
Death, Disability or Retirement. Unless determined otherwise by the Committee,
in the event of the termination of the Participant's employment with the Company
or any Affiliate or, if the Participant is not an employee, the cessation of the
Participant's relationship with the Company and its Affiliates, for reason of
death, Disability or Retirement during a Plan Year, the Participant shall
receive a payout of the Incentive Awards which is prorated, as specified by the
Committee in its discretion."

14.

        Section 12.05(ii) of the Plan hereby is amended by deleting the same in
its entirety and by substituting the following therefor:

        "(ii) Termination of Employment or Cessation of Relationship for Other
Reasons. In the event of the termination of the Participant's employment with
the Company or any Affiliate or, if the Participant is not an employee, the
cessation of the Participant's relationship with the Company and its Affiliates,
for any reason other than those reasons set forth in Section 12.05(i) herein,
all Incentive Awards shall be forfeited by the participant to the Company unless
determined otherwise by the Committee."

15.

        Subject to the approval of the Company's stockholders, the effective
date of this Amendment Number One to the Plan shall be December 7, 2000.

B-4

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10(an)



AMENDMENT NUMBER ONE TO THE MAGELLAN HEALTH SERVICES, INC. 2000 LONG-TERM
INCENTIVE COMPENSATION PLAN
